UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7803


STERLING L. SINGLETON,

                     Plaintiff - Appellant,

              v.

CAPTAIN JORDAN WILLIAMS; SERGEANT WELLINGTON WILLIAMS;
SERGEANT DANA KNOWLIN; SERGEANT CHRIS POINDEXTER;
SERGEANT DONALD HARPER; ZACKERY PINKNEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
J. Michelle Childs, District Judge. (9:19-cv-02840-JMC)


Submitted: May 20, 2021                                            Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sterling L. Singleton, Appellant Pro Se. Andrew Lindemann, LINDEMANN & DAVIS,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sterling L. Singleton seeks to appeal the district court’s text order, entered five

months after the court dismissed his 42 U.S.C. § 1983 civil rights action for failure to

prosecute, denying Singleton’s postjudgment motion for the appointment of counsel. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order that Singleton seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order. *

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                    DISMISSED




       *
          To the extent that Singleton also seeks to appeal the district court’s May 29, 2020,
dismissal order, the notice of appeal, which was filed—at the earliest—in November 2020,
is untimely as to that order. In civil cases, parties have 30 days after the entry of the district
court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the
district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal
period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil
case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                                                2